DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 5, the claim recites “sending, by the user equipment, a third indication that a third radio resource reconfiguration has been committed.”  This limitation is not supported because the specification does not describe a third radio resource reconfiguration or sending a third indication that a third radio resource reconfiguration has been completed disclosed
The most relevant portions of the application are Fig. 4 and Fig. 5 and Para 56 and Para 57.  
Fig. 4 and Para 56 only discloses two radio resource reconfigurations and two indications that radio resource reconfiguration has been completed, steps (2) (3) (8) and (9).
The relevant disclosures of Fig. 5 and Para 57 are the same as those recited in the preceding paragraph.
The unanswered questions concerning the third radio resource configuration are (1) Under what circumstances Is a third radio resource reconfiguration message sent? and (2) What is the nature of the third radio resource reconfiguration?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 5, the claim recites “sending, by the user equipment, a third indication that a third radio resource reconfiguration has been committed.”  This claim limitation is unclear because the specification provides not written description of sending a third indication that a third radio resource reconfiguration has been completed.  Among the things that are unclear about this limitation are (1) the circumstances under which a third radio resource reconfiguration is sent and the (2) the nature of the radio resource reconfiguration.  The examiner will interpret the claim as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under U.S.C. 103 as being unpatentable over Kubota et. al. (US 2018/0049083 A1) in view of Tsuda et. al. (US 2019/0159053 A1) and in further view of 3GPP TS 36.331, “36.331.”
Regarding Claim 1, Kubota discloses a method (Fig. 6 Para 80-90), comprising:
in response to sending a radio resource control signal to network equipment (Fig. 6 1 RRC Connection Request Para 83 where “Master Node B (M-NB)” corresponds to network equipment), receiving, by a user equipment (Fig. 6 506 UE) comprising a processor (Fig. 3 359 Fig. 22 2204 Para 38 58 243), first radio resource reconfiguration data representative of a first radio resource reconfiguration, wherein the first radio resource reconfiguration data comprises inter-radio access technology data associated with an inter-access radio technology (Fig. 6 3 RRCConnectionReconfiguration Para 85 where the “measurement configuration” corresponds to both “data representative of a first radio resource reconfiguration” and “inter-radio access technology data associated with an inter-access radio technology”);
in response to receiving the first radio resource reconfiguration data:
initializing, by the user equipment, a communication channel of a new radio of the user equipment with a new radio network equipment Fig. 6 3  Para 85 The examiner notes that, inherent to performing the measurements, the user equipment must tune to the frequency band used by the new radio wireless device (i.e. S-NB), and that tuning to the frequency band used by the new radio wireless device is necessary to initializing a communications channel of the new radio network equipment), and
sending, by the user equipment to the network equipment, a first indication that a radio resource reconfiguration has been completed (Fig. 6 3a RRCConn.ReconfigurationComplete Para 85);
measuring, by the user equipment, the communication channel of the new radio, resulting in a communication channel measurement (Fig. 6 3b Measurement Report Para 85); 
sending, by the user equipment to the network equipment, a measurement report (Fig. 6 3b Measurement Report Para 85)
in response to receiving second radio resource reconfiguration data associated with the new radio network equipment (Fig. 6 6 RRCConn.Reconfiguration Para 95), wherein the second radio resource reconfiguration data comprises second cell group data representative of a second cell group (Para 95 “the new radio resource configuration of SCG” Para 161), sending, by the user equipment to the network equipment, a second indication that a second radio resource reconfiguration has occurred in accordance with the second cell group (Fig. 6 6b RRCConn.ReconfigurationComplete Para 95)
Tsuda discloses something Kubota does not explicitly discloses: the radio resource reconfiguration data comprises a system information block (Para 47)

in response to determining that a threshold value associated with the communication channel measurement has been determined to have been satisfied (Page 156 5.5.4 “Measurement Report Triggering” Page 166 5.5.4.7 “Event B1 (Inter RAT neighbour becomes better than threshold”)
sending a measurement report (Page 171 5.5.5 “Measurement Reporting” Page 172 “1> …if eventId is set to eventB1 or eventB2”) containing radio signal reception power data representative of a received power of a radio reference signal associated with the communication channel measurement (Page 177 5.5.5.2 “Determination of available NR measurement results… include cell quantities RSRP” Page 515 “rsrpResult Measured RSRP result of an NR cell.” Where “Reference Signal Received Power (RSRP)” corresponds to received power of a radio reference signal)
Therefore it would have been obvious to one skilled in the art at the invention was filed to in response to sending a radio resource control signal to network equipment, receiving, by a user equipment comprising a processor, first radio resource reconfiguration data representative of a first radio resource reconfiguration, wherein the first radio resource reconfiguration data comprises a system information block and inter-radio access technology data associated with an inter-access radio technology; in response to receiving the first radio resource reconfiguration data: initializing, by the user equipment, a communication channel of a new radio of the user equipment with a new radio network equipment, and sending, by the user equipment to the network equipment, a first indication that a radio resource reconfiguration has been completed; measuring, by the user equipment, the communication channel of the new radio, Whole Document).
Regarding Claim 2, Kubota discloses in response to the receiving the first radio resource reconfiguration data, sending, by the user equipment to the network equipment, a second radio resource control signal (Fig. 6 3b Measurement Report Para 58 “RRC layer functionality associated with…measurement reporting” Para 85 “The UE 506 sends…a measurement report message to the master base station 503 (step 3b) including the measured results of the detected cell(s)”)
Regarding Claim 3, Kubota discloses the second radio resource control signal comprises measurement data associated with the inter-access radio technology (Fig. 6 3b Measurement Report Para 58 85)
Regarding Claim 4, Kubota discloses in response to the initializing the new radio, sending, by the user equipment to the network equipment, a second radio resource control signal (Fig. 6 6b RRCConn.ReconfigurationComplete Para 95 “The UE 
Regarding Claim 5, Kubota discloses wherein the second radio resource control signal comprises a third indication that the second radio resource reconfiguration has been completed (Fig. 6 6b RRCConn.ReconfigurationComplete Para 95)
Regarding Claim 6, Kubota discloses the new radio comprises a subdivided signal spectrum and the subdivided signal spectrum comprises a gigahertz spectrum (Para 45 “The small cell 102' may operate in a licensed and/or an unlicensed frequency spectrum. When operating in an unlicensed frequency spectrum, the small cell 102' may employ NR and use the same 5 GHz unlicensed frequency spectrum”) and a millimeter wave spectrum (Para 46 “The gNodeB (gNB) 180 may operate in millimeter wave (mmW) frequencies and/or near mmW frequencies in communication with the UE 104”)
Regarding Claim 7, Kubota discloses receiving second radio resource reconfiguration data associated with the new radio network equipment is in response to the network equipment receiving request acknowledgment data representative of a request acknowledgment from the new radio network equipment (Fig. 6 502 504 5a S-NB ADDITION REQUEST ACKNOWLEDGE Para 88 “The master base station 502 (M-NB) may provide the latest measurement results for the SCG cell(s) requested to be added. The secondary base station 504 (S-NB) may reject the request (step 5a).”)
Claims 8, 10 and 13-20 are rejected under U.S.C. 103 as being unpatentable over Kubota et. al. (US 2018/0049083 A1) in view of 3GPP TS 36.331, “36.331.”
Regarding Claim 8, Kubota discloses a system (Fig. 3 310 Fig. 24 2400), comprising: 
Fig. 3 375 Fig. 24 2404 Para 38 55 249); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Fig. 3 376 Fig. 24 2406 Para 39 62 249), comprising:
receiving a radio resource control signal from a user equipment (Fig. 6 1 RRC Connection Request Para 83); 
in response to receiving the radio resource control signal from the user equipment, facilitating sending first radio resource configuration data representative of a first radio resource configuration to the user equipment (Fig. 6 3 RRCConnectionReconfiguration Para 85 where “reconfiguration” corresponds to configuration [see Fig. 4-5 of the instant application] and where the measured parameters corresponds to “data representative of a first radio resource reconfiguration”);
in response to facilitating the sending of the first radio resource configuration data to the user equipment, receiving an indication that a radio resource configuration has been completed by the user equipment (Fig. 6 3a RRCConn.ReconfigurationComplete Para 85 where “reconfiguration” corresponds to configuration); and
in response to receiving the indication that the radio resource configuration has been completed,
facilitating using a new radio of the user equipment to communicate with a new radio network equipment (Fig. 6 6 RRCConn.Reconfiguration 6a Radio link setup with Para 4 68 79 where “Secondary Node B (S-NB)” corresponds to a new radio network equipment), and
facilitating sending a radio addition request to the new radio network equipment (Fig. 6 5 S-NB ADDITION REQUEST Para 86 87); 
in response to facilitating the using the new radio of the user equipment, receiving from the user equipment, a measurement report (Fig. 6 3b Measurement Report Para 85)
in response to facilitating the sending of the radio addition request, receiving from the new radio network equipment acknowledgment data representative of an acknowledgment of the radio addition request (Fig. 6 5a S-NB ADDITION REQUEST ACKNOWLEDGE);
in response to facilitating receiving the new radio network equipment acknowledgement data, sending a secondary node transfer signal to the new radio network equipment (Fig. 6 7 SN Status Transfer Para 96 “SN status transfer (step 7)” corresponds to a secondary node transfer signal); and
facilitating sending radio resource reconfiguration data in accordance with second cell group associated with the secondary node to the user equipment (Fig. 6 6 RRCConnReconfiguration Para 95 161).
36.331 discloses something Kubota does not explicitly disclose: 
sending a measurement report containing radio reference signal power data representative of a power associated with a radio reference signal received by the user equipment (Page 171 5.5.5 “Measurement Reporting” Page 177 5.5.5.2 “Determination of available NR measurement results… include cell quantities RSRP” Page 515 
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving a radio resource control signal from a user equipment; in response to receiving the radio resource control signal from the user equipment, facilitating sending first radio resource configuration data representative of a first radio resource configuration to the user equipment; in response to facilitating the sending of the first radio resource configuration data to the user equipment, receiving an indication that a radio resource configuration has been completed by the user equipment; and in response to receiving the indication that the radio resource configuration has been completed, facilitating using a new radio of the user equipment to communicate with a new radio network equipment, and facilitating sending a radio addition request to the new radio network equipment; receiving from the user equipment, radio reference signal power data representative of a power associated with a radio reference signal received by the user equipment and to be utilized by the new radio network equipment; in response to facilitating the sending of the radio addition request, receiving from the new radio network equipment acknowledgment data representative of an acknowledgment of the radio addition request; in response to facilitating receiving the new radio network equipment acknowledgement data, sending a secondary node transfer signal to the new radio network equipment; and facilitating sending radio resource reconfiguration data in accordance with second cell group associated with the secondary node to the user Whole Document)
Regarding Claim 10, Kubota discloses radio resource configuration data comprises inter-radio access technology data associated with an inter-radio access technology (Fig. 6 3 RRCConnectionReconfiguration Para 85 “At step 3, the master base station 502 (M-NB) configures the UE 506 with the measurement configuration of the secondary base station 504 (S-NB) associated RAT (S-NB RAT)” where the measured parameters corresponds to “inter-radio access technology data associated with an inter-access radio technology”)
Regarding Claim 13, Kubota discloses in response to the receiving the indication that the radio resource configuration has been completed, receiving measurement data associated with a measurement of inter-radio access technology data (Fig. 6 3b Measurement Report Para 58 “RRC layer functionality associated with…measurement reporting” Para 85 “The UE 506 sends…a measurement report message to the master base station 503 (step 3b) including the measured results of the detected cell(s)”)
Regarding Claim 14, Kubota discloses the inter-radio access technology is an evolved universal terrestrial radio access technology (Para 41 “The base stations 102 (collectively referred to as Evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access Network (E-UTRAN))”)
Regarding Claim 15, Kubota discloses a non-transitory machine-readable medium (Fig. 3 376 Fig. 24 2406), comprising executable instructions (Para 38-39 62 249-250) that, when executed by a processor, facilitate performance of operations (Fig. 3 375 Fig. 24 2404), comprising:
in response to receiving a radio resource control signal from a mobile device (Fig. 6 1 RRC Connection Request Para 83 where “User Equipment (UE)” corresponds to mobile device), sending radio resource configuration data representative of a radio resource configuration to the mobile device (Fig. 6 3 RRCConnectionReconfiguration Para 85 where “reconfiguration” corresponds to configuration [see Fig. 4-5 of the instant application] and where the measured parameters corresponds to “data representative of a first radio resource configuration”), wherein the radio resource configuration data comprises upper layer data representative of an upper layer of network equipment (Fig. 6 3 RRCConnectionReconfiguration Fig. 5 RRC Fig. 12 RRC Para 85 “At step 3, the master base station 502 (M-NB) configures the UE 506 with the measurement configuration of the secondary base station 504 (S-NB) associated RAT (S-NB RAT)”  By inspection of Fig. 5 and Fig. 12 the RRC is an upper level, “measurement configuration of the associated RAT” corresponds to “data representative of an upper layer of a network equipment” in accordance with Para 33 of the instant application);
in response to sending the radio resource configuration data to the mobile device, receiving radio resource configuration data representative of a radio resource configuration that has been completed by the mobile device (Fig. 6 3a RRCConn.ReconfigurationComplete Para 85);
receiving measurement data representative of a measurement associated with the upper layer (Fig. 6 3b Measurement Report Para 85), 
Fig. 6 5 S-NB ADDITION REQUEST Para 86 87);
receiving from the new radio network equipment acknowledgment data representative of an acknowledgment of the radio addition request (Fig. 6 5a S-NB ADDITION REQUEST ACKNOWLEDGE);
in response to receiving the new radio network equipment acknowledgement data, sending a secondary node transfer signal to the new radio network equipment (Fig. 6 7 SN Status Transfer Para 96 “SN status transfer (step 7)” corresponds to a secondary node transfer signal); and
sending radio resource reconfiguration data in accordance with second cell group associated with the secondary node to the user equipment (Fig. 6 6 RRCConnReconfiguration Para 95 161)..
36.331 discloses: 
sending a measurement report in response to determining that a threshold value associated with a communication measurement has been determined to have been satisfied (Page 156 5.5.4 “Measurement Report Triggering” Page 166 5.5.4.7 “Event B1 (Inter RAT neighbour becomes better than threshold)…”)
sending a measurement report containing radio reference signal power data representative of a radio reference signal received power (Page 171 5.5.5 “Measurement Reporting” Page 177 5.5.5.2 “Determination of available NR measurement results… include cell quantities RSRP” Page 515 “rsrpResult Measured RSRP result of an NR cell.” Where “Reference Signal Received Power (RSRP)” corresponds to received power of a radio reference signal)
Regarding Claim 16, Kubota discloses in response to the receiving the indication that the radio resource configuration has been completed, receiving measurement data associated with a measurement of inter-radio access technology data (Fig. 6 3b MeasurementReport Para 85 “The UE 506 sends…a measurement report message to the master base station 503 (step 3b) including the measured results of the detected cell(s)”)
Regarding 17, Kubota discloses sending request data representative of a request for the mobile device to access the new radio network equipment to the new radio network equipment (Fig. 6 5 SN-B ADDITION REQUEST Para 87 “At step, 5, the master base station 502 (M-NB) requests that the secondary base station 504 (S-NB) allocate radio resources”)
Regarding Claim 18, Kubota discloses in response to the sending the request data to the new radio network equipment, receiving, from the new radio network equipment, acknowledgment data representative of an acknowledgment of the request for the mobile device to access the new radio network equipment (Fig. 6 502 504 5a S-NB ADDITION REQUEST ACKNOWLEDGE Para 88 “The master base station 502 (M-NB) may provide the latest measurement results for the SCG cell(s) requested to be added. The secondary base station 504 (S-NB) may reject the request (step 5a).”)
Regarding Claim 19, Kubota discloses in response to the receiving the acknowledgment data, sending transfer data representative of a transfer of the communication from the network equipment to the to the new radio network equipment (Para 94 “In a case of MCG split bearers, transmission of user plane data may take place after step 5a. In case of SCG bearers or SCG split bearers, data forwarding and 
Regarding Claim 20, Kubota discloses in response to receiving a third indication that a second radio resource reconfiguration has been completed by the mobile device, sending the third indication that the second radio resource reconfiguration has been completed by the mobile device to the new radio network equipment (Fig. 6 6c S-NB Reconfiguration Complete Para 95 “The master base station 502 (M-NB) informs the secondary base station 504 (S-NB) that the UE 506 has completed the reconfiguration procedure successfully (step 6c).”)
Claim 9 is rejected under U.S.C. 103 as being unpatentable over Kubota et. al. (US 2018/0049083 A1) in view of 3GPP TS 36.331, “36.331” and in further view of Tsuda et. al. (US 2019/0159053 A1)
Regarding Claim 9, the combination of Kubota and 36.331 discloses the method of claim 8.
Tsuda discloses the radio resource configuration data comprises a system information block data (Para 47 “may be provided via some different SIB(s) in accordance with a…RRC Connection Reconfiguration…message”)
Therefore it would have been obvious to one skilled in the art at the invention was filed for the radio resource configuration data to comprise a system information block data.  The motivation is to provide system information via a RRC connection reconfiguration message as taught by Tsuda (Para 47
Claims 11-12 are rejected under U.S.C. 103(a) as being unpatentable over Kubota et. al. (US 2018/0049083 A1) in view of in view of 3GPP TS 36.331, “36.331” and in further view of Kwok et. al.( US 2019/0098681 A1)
Regarding Claim 11, the combination of Kubota and 36.331 discloses the system of claim 10.
Kwok discloses something neither Kubota nor 36.331 explicitly discloses: the inter-radio access technology data comprises radio band data associated with a radio band of the new radio network equipment (Para 13 “More specifically, an RRC Connection Reconfiguration request is sent to the UE through the primary carrier, specifying a 5G frequency band and channel to be used for a secondary carrier”)
Therefore it would have been obvious to one skilled in the art at the time the invention was made for the inter-radio access technology data to comprise radio band data associated with a radio band of the new radio network equipment.  The motivation is to allow the UE to communicate with the new radio network equipment on the proper radio band as taught by Kwok (Para 13).
Regarding Claim 12, Kwok discloses the inter-radio access technology data comprises frequency band data associated with a frequency band of the new radio network equipment (Para 13)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463